UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB\A (X) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 1999 OR ( ) TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-11730 COGNIGEN NETWORKS, INC. (FORMERLY SILVERTHORNE PRODUCTION COMPANY) (Exact name of small business issuer as specified in its charter) Colorado 84-0189377 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7001 Seaview Avenue NW Suite 210 Seattle, Washington 98117 (Address of principal executive offices) (206) 297-6151 (Issuer's Telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Outstanding at Class December 31, 1999 Common Stock, $.001 par value 32,500,000 Transitional Small Business Disclosure Format (Check one): Yes No X COGNIGEN NETWORKS, INC. (FORMERLY SILVERTHORNE PRODUCTION COMPANY) Commission File Number: 0-11730 Quarter Ended December 31, 1999 FORM 10-QSB/A Part I - FINANCIAL INFORMATION Unaudited Consolidated Statements of Operations Unaudited Consolidated Balance Sheets Unaudited Consolidated Statements of Cash Flows Notes to Unaudited Consolidated Financial Statements Management's Discussion and Analysis or Plan of Operation Signatures COGNIGEN NETWORKS, INC. (FORMERLY SILVERTHORNE PRODUCTION COMPANY) Unaudited Consolidated Statements of Operations Three Months Ended December 31, 1998 1999 (Restated) Revenue Prepaid cards and pins $ $ 318,705 Commissions 490,074 Other 2,370 Allowances (12,402) Total revenue 798,747 Operating expenses Prepaid cards and pins 236,954 Marketing commissions 396,570 Sales, general and administrative 571,664 Total operating expenses 1,205,188 Loss from operations (406,441) Other income (expense) Other income 16,727 Interest expense (16,953) (32,700) Loss before income taxes (16,953) (422,414) Income taxes 4,132 Net loss $ (12,821) $ (422,414) Loss per common share - basic and diluted $ $ (.01) Weighted average number of common shares outstanding - basic and diluted 2,000 32,500,000 See notes to unaudited consolidated financial statements. COGNIGEN NETWORKS, INC. (FORMERLY SILVERTHORNE PRODUCTION COMPANY) Unaudited Consolidated Statements of Operations Six Months Ended December 31, 1998 1999 (Restated) Revenue Prepaid cards and pins $ $ 763,795 Commissions 935,207 Other 2,370 Allowances (17,781) Total revenue 1,683,591 Operating expenses Prepaid cards and pins 539,591 Commissions 741,613 Sales, general and administrative 7,118,953 Total operating expenses 8,400,157 Loss from operations (6,716,566) Other income (expense) Other income 16,727 Interest expense (33,906) (68,250) Loss before income taxes (33,906) (6,768,089) Income taxes 8,264 Net loss $ (25,642) $ (6,768,089) Loss per common share - basic and diluted $ $ (.24) Weighted average number of common shares outstanding - basic and diluted 2,000 28,314,262 See notes to unaudited consolidated financial statements. COGNIGEN NETWORKS, INC. (FORMERLY SILVERTHORNE PRODUCTION COMPANY) Unaudited Consolidated Balance Sheets June 30, December 31, 1999 1999 (Restated) Assets Current assets Cash $ $ 2,765,570 Accounts receivable 346,777 Advances to related party 435,000 Inventory 35,665 Other current assets 153,348 Total current assets 3,736,360 Property and equipment 225,500 Other assets Deposits and other assets 10,591 Goodwill, net 192,397 Customer databases, net 1,300,000 1,150,000 Deferred tax asset 16,551 16,605 Total other assets 1,316,551 1,369,593 Total assets $ 1,316,551 $ 5,331,453 Liabilities and Stockholders' (Deficit) Equity Current liabilities Interest payable $ 67,814 $ 136,064 Current portion of long-term debt 700,000 690,000 Accounts payable 94,095 Deferred revenue 95,486 Commissions payable 242,968 Payroll taxes payable 76,657 Income taxes payable 13,770 Total current liabilities 767,814 1,349,040 Long-term debt 600,000 Total liabilities 1,367,814 1,349,040 Stockholders' (deficit) equity Common stock, $.01 (June) and $.001 (December) par value, 10,000 shares authorized; 2,000 shares issued and outstanding at June 30, 1999 and 50,000,000 shares authorized; 32,500,000 issued and outstanding and 49,808,966 to be issued at December 31, 1999 20 82,308 Additional paid in capital 10,909,477 Accumulated deficit (51,283) (7,009,372) Total stockholders' (deficit) equity (51,263) 3,982,413 Total liabilities and stockholders' (deficit) equity $ 1,316,551 $ 5,331,453 COGNIGEN NETWORKS, INC. (FORMERLY SILVERTHORNE PRODUCTION COMPANY) Unaudited Consolidated Statements of Cash Flows Six Months Ended December 31, 1998 1999 (Restated) Cash flows from operating activities Net loss $ (25,642) $(6,768,089) Adjustments to reconcile net loss to net cash provided by operating activities Depreciation and amortization 183,597 Stock options granted for services to non employees 5,836,724 Changes in assets and liabilities Receivables (67,270) Inventory (10,589) Other current assets (152,596) Intangible assets (8,264) (9,076) Interest payable 33,906 68,250 Accounts payable 90,837 Deferred revenue 23,723 Commissions payable 58,700 Payroll taxes payable 26,254 25,642 6,048,554 Net cash used in operations (719,535) Cash flows from investing activities Capital expenditures (158,363) Advances to related parties (435,000) Cash acquired in acquisition 21,248 Net cash used in investing activities (572,115) Cash flows from financing activities Payment for stock (190,000) Proceeds from subscriptions received 5,157,220 Payments on notes payable (910,000) Net cash provided by financing activities 4,057,220 Net increase in cash 2,765,570 Cash and cash equivalents-beginning of period Cash and cash equivalent-end of period $ $ 2,765,570 Non-cash investing and financing activities: There were certain non-cash transactions associated with the acquisition of Cognigen Corporation and the reverse acquisition of Silverthorne Production Company by Inter-American Telecommunications Holdings Corporation (ITHC). See notes to unaudited consolidated financial statements. COGNIGEN NETWORKS, INC. (FORMERLY SILVERTHORNE PRODUCTION COMPANY) Notes to Unaudited Consolidated Financial Statements Note 1 - Summary of Significant Accounting The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information which have been derived from the audited consolidated financial statements and notes thereto for the year ended June 30, 1999, included in Silverthorne Production Company's ("Company") Annual Report on Form 10-KSB filed with the Securities and Exchange Commission and the audited financial statements of Inter-American Telecommunications Holding Corporation (ITHC) and Cognigen Corporation (Cognigen) for the year ended June 30, 1999 included in the Company's Form 8-K/A filed with the Securities and Exchange Commission on March 8, 2000. In the opinion of management, all adjustments, consisting only of normal recurring adjustments, have been made in order to make the financial statements not misleading. The results are not necessarily indicative of those for a complete fiscal year. Basis of Presentation These unaudited consolidated financial statements include the accounts of Inter-American Telecommunications Corporation, ITHC, Cognigen and the Company. All significant intercompany balances and transactions have been eliminated in consolidation. Description of Business The Company was incorporated in May 1983 in the State of Colorado to engage in the cellular radio and communications business and to engage in any other lawful activity permitted under Colorado law. In June 1988, the Company changed its name to Silverthorne Production Company and commenced operations in the oil and gas industry. These operations were discontinued in 1989. Since 1989, the Company has attempted to locate acquisition prospects and negotiate an acquisition. The Company's pursuit of an acquisition did not materialize until August 20, 1999. Property and Equipment Property and equipment are stated at cost. Depreciation is provided using the straight-line method for financial reporting purposes at rates based on the estimated useful lives ranging from 3-7 years. Software developed to support the self-replicating Web pages used to market telecommunication services and administer agents' sales and related commissions has been capitalized according to the provisions of AICPA Statement of Position 98-1 "Accounting for Costs of Computer Software Developed or Obtained for Internal Use". Intangible Assets Intangible assets are stated at cost and consist of goodwill and customer databases and are amortized using the straight-line method over five years. Valuation of Long-Lived Assets The Company assesses valuation of long-lived assets in accordance with Statement of Financial Accounting Standards (SFAS) No. 121, Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to be disposed of. The Company periodically evaluates the carrying value of long-lived assets to be held and used, including goodwill and other intangible assets, when events and circumstances warrant such a review.
